DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All independent claims: 
The newly added limitation is confusing and does not make sense:
“[A] pump configured to draw dialysate from the dialyzer through the second flow path and force dialysate, via the third flow path, into the dialysate regeneration system and then back into the dialyzer via the second flow path, wherein the pump is in pressure communication with the third flow path and with the dialysate regeneration system” – how would the pump pull dialysate from the dialyzer through the second flow path and deliver it through the same flow path back to the dialyzer?
Also the flow paths in the claims are not structurally linked. At the least claim 1 says the first flow path as isolated from the second flow path, which rules out the first flow path as the return flow path from the regeneration system to the dialyzer.


Claim Rejections - 35 USC § 102/103

Claims 1-5, 7-11 and 13-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or in the alternative, under 35 USC 103(a) as being obvious over, Kelly et al (US 2005/0131332).

    PNG
    media_image1.png
    540
    818
    media_image1.png
    Greyscale

Claims recite an apparatus that has a molded rigid substrate having two separate flow paths integral to the substrate. The flow paths are connected via tubings and a pump to various parts such as a dialyzer, regeneration system, feed and waste reservoirs, etc, through six different ports. 
In a similar dialysis system (abstract, figures 1-3) Kelly teaches a disposable cassette made of rigid plastic with plural flow paths, inlet and outlet ports, tubes, embedded sensors such as temperature, pressure (46, PT1 – PT4), etc., and including 

    PNG
    media_image2.png
    476
    728
    media_image2.png
    Greyscale

The cassette can be connected to bags, dialyzers, and other devices. See figures, particularly, figures 1-3 and 5.  “Molded” is only a method of making, which is implied if not explicitly stated in Kelly. Alternately, insert molding is well known and would have been obvious to one of ordinary skill to assemble the cassette of Kelly. See [0089], fig. 34, 35 and 40 showing the configuration of the cassette, [0075], and [0087] – [0095].
The cassette shows 6 different ports – blood inlet and outlet ports (116), and ports 132, 134, 136, and 138 in fig. 2. There are more than one flexible tubes integral (as in molded-implied) with the cassette. Pressure sensors are implicitly provided in the flow path. PT4 is on the dialysate side – different flow path. Peristaltic pump (or other types instead) are connected to the cassette [0090] – implying that they are in the tube loops outside the cassette. Dialysis solutions flow from the sources (reservoirs 14-18) through volumetric diaphragm pumps 22-28 [0094]. Dialysis regeneration unit(s) (fig. 5 and [0125-0131]) are connected to pumps 26 and 28 (corresponding to pumps 126 and 128 in fig. 2). Drain reservoir (12) is for waste. Regeneration loop: [0125] and fig. 5. Flow sensor: [0131], fig. 9, associated with the pumps.
	Regarding the polyisoprene material for the transducer diaphragm, Kelly teaches that any suitable rubber material can be used [0311].  Isoprene is a common rubber or elastomer and thus would have been obvious to one of ordinary skill to use as the diaphragm material.
	Regarding “a pump configured to draw dialysate …”, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly et al (US 2005/0131332) in view of Burbank et al (US 2002/0147423).
Kelly is silent on providing identifying data on the cassette.  However, it would have been obvious to one of ordinary skill to provide labels or other identifying data on their product.  See for example, Burbank, which provides bar codes for identification.

Response to Arguments
	Arguments are not persuasive. As shown in the rejection, Kelly has one pump (214) circulating the spent dialysate through the regeneration system (222) and returning to the dialyzer (30). Additional pumps (26, 28) are provided for additional functions, but not necessary as seen in [0216-0217]; additional pumps are not excluded in the claims; and additional pumps even when excluded would not make the claims patentable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Krishnan S Menon/
Primary Examiner, Art Unit 1777